DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
Applicant argues that Seligmann does not teach the method recited in claims 1-3, 13-14.  As described in the rejection below, Seligmann clearly teaches sending audio and video information (para. 0030, 0035).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a series of steps or acts to be performed but do not recite a statutory “process” under 35 USC 101 in that it is neither tied to a particular machine or apparatus, nor transforms underlying subject matter (such as an article or material) to a different state or thing. 
Claim 1 recites a method which may be performed by two smartphone users engaging in a video call at a location “having access” to a hoot-n-holler communication system.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seligmann et al. (US 2014/0241340 A1, “Seligmann”).
As to claim 1, Seligmann discloses a method for conducting communication between users, comprising: 
sending audio and video information over a communication interface (user may manipulate one or more open communication lines using an interface  204B on a soft-turret 204A, which may include any processing device with a display such as a mobile phone, laptop, desktop computer, tablet, etc., para. 0030-0030; open communication line can enable communication between users, including voice/audio communication, video communication, etc., para. 0030, 0035) configured to, during a conference session, provide a virtual and/or augmented conference between multiple users (video conference, para. 0030, 0035; virtual three-dimensional environment, para. 0007, 0041; augmented reality system, para. 0039) having access to a multi-channel, multi-access, always-on, and non-blocking communication (multiple dedicated, always-on lines of communication, para. 0004; open, always-on communication lines, para. 0009, 0030, 0035, 0043).
As to claim 2, Seligmann discloses: wherein said communication interface is in communication with a video component that provides video to one or more of said users (para. 0007, 0030, 0034-0035).
As to claim 3, Seligmann discloses: wherein said communication interface is in communication with a data component that provides non-audio data to one or more of said users (chat, text, email, data, files, etc., para. 0007, 0034-0035).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seligmann in view of High et al. (US 2017/0127023 A1, “High”).
Seligmann differs from claim 4 in that although it teaches a virtual three-dimensional environment (para. 0007), it does not disclose: wherein said data component comprises a geo-positioning and mapping component. High teaches a location mechanism which determines the location and orientation of a virtual reality headset in the local region, the headset includes a GPS receiver, compass, accelerometer or other device enabling the headset to detect its position and orientation (para, 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above feature of High within the system of Seligmann in order to provide an enhanced virtual environment.
As to claim 5, Seligmann in view of High discloses: wherein said geo-positioning and mapping component is configured to collect geo-position data from one or more users (High: position and orientation of the headset may be transmitted to the server system, para. 0031).
As to claim 6, Seligmann in view of High discloses: wherein said communication interface is in communication with an audio/video ambience component that provides audio/video to one or more of said users (High: virtualization devices 108 include video cameras 108c and audio device 108d for facilitating sensing of the space for virtualization elsewhere and for virtualizing a remote space in each local space, para. 0024-0027).
.
Claims 8-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seligmann in view of Lenchner et al. (US 9785741 B2, “Lenchner”).
Seligmann differs from claim 8 in that it does not disclose: wherein said communication interface is generated by centrally hosted Saas software, Lenchner teaches an immersive virtual telepresence system using Software as a Service (SaaS) (col. 13, lines 34-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seligmann with the above feature of Lenchner in order to use the provider's applications running on a cloud infrastructure.  In this way, resources are automatically controlled, optimized and monitored, providing transparency for both the provider and consumer, as taught by Lenchner (col. 13, lines 3-32).
As to claim 9, Seligmann in view of Lenchner discloses: wherein said communication interface is in communication with an audio analysis component that analyzes incoming human speech audio data for: i) substantive content and/or 2) human emotion content (Lenchner: system 100 includes speech recognition and can respond to speech by the remote users to understand their intent and respond accordingly, e.g. voice commands; col. 4, line 54 -col. 5, line 12; col. 6, lines 56-84).
As to claim 11, Seligmann in view of Lenchner discloses: wherein said substantive content comprises situational context, wherein said situational context comprises at least one situation selected from the group consisting of: a medical emergency, a product or service complaint, a financial inquiry, a product or service order, a product or service review, a credit card inquiry, and a request to display a whiteboard (Lenchner: speech content includes a request to modify displayed content, add/remove content; col. 8, lines 3-17; col. 15, lines 35-45),
Claims 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seligmann in view of Lenchner, as applied to claim 9 above, and further in view of Chen et al. (US 2018/0137432, “Chen”).
Seligmann in view of Lenchner differs from claim 10 in that it does not disclose: wherein said audio analysis component comprises artificial intelligence software and/or machine learning software.  Chen teaches employing artificial intelligence to analyze voice data (para. 0035, 0045).  It would have been obvious to modify Seligmann in view of Lenchner with the above teaching of Chen in order to more accurately determine content.
As to claim 12, Seligmann in view of Lenchner and Chen discloses: wherein said human emotion content comprises at least one human emotion selected from the group consisting of: distress, pain, anger, frustration, happiness, satisfaction, annoyance, and panicking (Chen: para.0014-0018). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,701,319 in view of Seligmann.
Claims 1-12 of the patent recite a conferencing system which performs the method steps of claims 1-12 of the present application, except for: sending audio and video information over the communication interface.
Seligmann teaches a method of communication over an always-on communication line comprising sending audio and video information (the open communication line can enable communication between users, including voice/audio communication, video communication, etc., para. 0030, 0035).  It would have been obvious to one of ordinary skill in the art before the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Berkowitz et al. (US 2012/0131089 A1) and Minutillo et al. (US 2016/0373584 A1) teach hoot-n-holler systems with audio and video communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652